Citation Nr: 0721993	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-26 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for dermatomyositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2002.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
of the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 2007, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.


FINDING OF FACT

The veteran's dermatomyositis originated while he was on 
active duty.


CONCLUSION OF LAW

Dermatomyositis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) 38 C.F.R. § 3.159 (2006).




Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he incurred dermatomyositis during 
active duty service.  Service medical records show that in 
June 2001 he was treated for a fever, headache, and body 
aches.  The veteran was afforded a VA examination in 
September 2001 where he complained of pain in numerous joints 
including his knees and ankles.  The report of examination 
for separation in October 2001 notes decreased range of 
motion in the knees and an abnormal abdomen resulting from 
the veteran's in-service hernias.  All other systems were 
found to be normal upon clinical examination.

The post-service medical evidence of record shows that the 
veteran sought treatment for diffuse myalgias and fatigue in 
November 2002 at the VA Medical Center (VAMC) and with his 
private physician.  At that time, the veteran stated that he 
had experienced myalgias and a fever during service just 
prior to his discharge.  He was diagnosed with 
dermatomyositis by W.B., his private doctor.  A November 2002 
statement from W.B. notes that following review of the 
veteran's medical history, including his service medical 
records, it is his opinion that it is at least as likely as 
not that the veteran's dermatomyositis is related to his 
military service based on his treatment for an unknown 
illness with weakness and fever during active duty.  W.B. 
reiterated his opinion in an August 2005 letter to VA, 
stating that it was more likely than not that the veteran's 
dermatomyositis began during service.  The Board notes that 
the record also contains a March 2005 medical opinion from a 
VA physician who concluded that the veteran's dermatomyositis 
was less likely than not incurred during active duty as the 
record did not show that the veteran exhibited in-service 
rashes or muscle weakness and was not treated with steroids 
or immunosuppressants.  

The Board finds that the medical evidence supportive of the 
veteran's claim is at least in equipoise with that against 
the claim.  In this regard, the Board notes that the opinions 
provided by the veteran's private physician were rendered 
after reviewing the veteran's pertinent history and examining 
the veteran.  In addition, the record shows that the veteran 
provided history for treatment purposes two years before he 
filed his claim for service connection that he experienced 
myalgias and fever during service.  In addition, the Board 
has found that that the testimony provided by the veteran at 
his March 2007 hearing regarding his medical history is 
credible.  Accordingly, service connection is warranted for 
this disability.


ORDER

Entitlement to service connection for dermatomyositis is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


